Citation Nr: 0212738	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  99-13 680A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for a bilateral 
hearing loss disability, currently evaluated at 10 percent 
disabling.

2.  Entitlement to an effective date earlier than November 
14, 1997, for the assignment of a 10 percent disability 
rating for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

L. A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from May 1934 to May 1938 
and from August 1942 to April 1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Los 
Angeles, California, which granted a 10 percent disability 
rating for a hearing loss disability effective from September 
14, 1998.  The veteran filed a timely notice of disagreement 
to this decision.  In his substantive appeal dated in July 
1999, he specifically stated that he was appealing the issue 
of "retroactive on Service Connected compensation for hearing 
problem."  

By rating decision dated in July 2001, the RO made the 10 
percent rating effective as of September 14, 1997.  In August 
2001, the veteran indicated his continued disagreement as to 
the effective date.  For the reasons discussed below, the 
issue of whether he is entitled to an earlier effective date 
for his bilateral hearing loss disability will be addressed 
only in the REMAND portion of this decision.  See Manlincon 
v. West, 12 Vet. App. 238 (1999).  

Moreover, two videoconference hearings were held before the 
undersigned Member of the Board, one in March 2000 and one in 
April 2002.  Transcripts of both hearings have been 
associated with the claims file.  The Board also remanded the 
claim for an increased rating in August 2000.  Finally, it 
appears to the Board that the veteran may have attempted to 
raise issues of CUE in a prior Board decision and a claim for 
entitlement to service connection for an eye disorder.  If he 
desires to pursue these issues, he and/or his representative 
should do so with specificity.  The Board has no jurisdiction 
of the issues at this time.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  Neither the pre-amendment nor the post-amendment versions 
of the hearing loss regulations are more favorable to the 
veteran in this case and both will be considered as 
applicable.

3.  Under the pre-amendment and post-amendment criteria, the 
veteran had Level V hearing in the right ear, and Level V 
hearing in the left ear in October 1998.

4.  Giving the veteran the benefit of the doubt, there is no 
evidence of marked improvement in the veteran's hearing loss 
since the October 1998 examination.


CONCLUSION OF LAW

The criteria for a 20 percent disability rating, but no more, 
for a bilateral hearing loss disorder under both the pre-
amendment or post-amendment regulations are met.  38 U.S.C.A. 
§§ 1155, 5103A (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.85, 
4.86, Diagnostic Code (DC) 6100 (1998) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2001).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2002); 38 C.F.R. Part 4 (2001).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2001). 

While this appeal was pending, the applicable rating criteria 
for hearing loss, 38 C.F.R. § 4.85 et seq., was amended 
effective May 11, 1999.  See 64 Fed. Reg. 25202-25210 (May 
11, 1999).  The timing of this change in the regulations 
requires the Board to first consider whether the amended 
regulation is more favorable to the veteran than the prior 
regulation, to include separately applying the pre-amendment 
and post-amendment version to determine which version is more 
favorable.  In this case, the Board finds no substantive 
differences between the amended provisions of the Rating 
Schedule and the prior version with respect to the rating 
assigned to the veteran's hearing loss disability.

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. §§ 4.85, 4.87, Tables VI, 
VII.  It is noteworthy that Table VII was amended in that 
hearing loss is now rated under a single code, DC 6100, 
regardless of the percentage of disability.  See 64 Fed. Reg. 
25204 (May 11, 1999).  Organic impairment of hearing acuity 
is measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by a pure tone audiometry test in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  See 38 C.F.R. § 4.85(a), (d).  

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non-service-connected ear will be assigned a Roman 
Numeral designation for hearing impairment of "I."  See 38 
C.F.R. § 4.85(f) (2001).  Where one ear is assigned a Roman 
Numeral designation of "I," evaluations for defective 
hearing range from noncompensable to 10 percent.  38 C.F.R. 
§ 4.85, Table VII.  Further, ratings of hearing loss 
disability involve mechanical application of the rating 
criteria to the findings on official audiometry.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The 
schedular evaluations are intended to make proper allowance 
for improvement by hearing aids.  38 C.F.R. § 4.86 (2001).

Factual Background.  As early as November 1997, the veteran 
maintained that his service-connected hearing disability had 
worsened.  An October 1998 audiology evaluation showed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
20
45
60
80
LEFT
N/A
20
55
65
75

Speech audiometry revealed speech recognition ability of 68 
percent in the right ear and of 72 percent in the left ear.  
The final diagnosis was bilateral mild to moderately severe 
sloping sensorineural hearing loss.  Amplification and use of 
hearing protection when in noise was recommended.

A March 2001 audiology evaluation showed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
30
50
70
80
LEFT
N/A
30
60
65
85

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 72 percent in the left ear.  
The final diagnosis was sensorineural hearing loss, 
bilateral.  

Legal Analysis.  Based on the evidence above and in light of 
the applicable regulations, the Board finds that the 
veteran's defective auditory acuity was a level V in the 
right ear and a level V in the left ear under both the old or 
new hearing loss regulations in October 1998 and a 20 percent 
disability rating, but no more, is warranted at this time.  
Further, since there has been no marked improvement in the 
veteran's hearing loss disability since October 1998, the 
Board finds that a 20 percent disability rating is 
appropriate for the entire time on appeal.  

The veteran has testified that his hearing is worsening; 
however, ratings for hearing loss are determined by a 
mechanical application of the audiometric findings to the 
rating provisions.  See Lendenmann v. Principi, 3 Vet. App. 
at 349.  Although his statements are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  As 
noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disabilities are evaluated, more probative than the 
subjective evidence of increased disabilities.  As such, the 
Board finds that a higher than 20 percent rating is not 
warranted at this time.  

The Board has also considered whether the veteran's 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule do not adequately 
compensate him for his hearing loss disability.  If so, an 
extraschedular evaluation will be assigned under 38 C.F.R. 
§ 3.321(b)(1).  However, in this case, neither frequent 
hospitalization nor marked interference with employment, 
beyond that contemplated in the regular schedular provisions, 
due to the veteran's hearing loss disability are 
demonstrated.  In this regard, while the evidence suggests 
that the veteran is somewhat limited in activities, there is 
no evidence of hospitalizations for any of his disabilities.  
Moreover, the evidence suggests that the veteran participates 
as a volunteer in several activities, despite the fact that 
he is well into his 80s.  To the extent that he had 
difficulty hearing during these activities, the Board finds 
that it is adequately compensated by the schedular rating.  
Therefore, there is no basis on which to find that 
application of the regular schedular standards is 
impractical.  Accordingly, the Board concludes that an 
extraschedular evaluation under the provisions of 38 C.F.R. § 
3.321(b)(1) is not warranted.  

Finally, in considering the veteran's claim, the Board has 
considered the Veterans Claims Assistance Act of 2000 (VCAA), 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  See 38 U.S.C.A. § 5103A (West 
Supp. 2002).  Additionally, in August 2001, VA issued 
regulations implementing the provisions of VCAA "to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits."  See 66 Fed. Reg. 45620-45632 
(Aug. 29, 2001).

In this case, the Board finds that the RO has met its duty to 
assist the veteran in the development of this claim under the 
VCAA.  By virtue of the information contained in the 
statement and supplemental statements of the case issued 
during the pendency of the appeal, the veteran and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claim.  Next, the veteran was provided with notice of the 
amended hearing loss regulations and the application of the 
new regulations to his claim.  Further, it appears that all 
medical records identified by the veteran have been 
associated with the claims file.  

In addition, the issue was the subject of a Board remand in 
August 2000.  Further, the veteran underwent two VA-
authorized examinations specifically to address the issue on 
appeal.  Next, while the veteran testified that there were 
several people VA could contact regarding his hearing 
difficulties, the Board has fully accepted the veteran's 
testimony as to the difficulties he experiences with his 
hearing loss; therefore, the need to obtain additional lay 
evidence in support of his claim is not necessary at this 
time.  Therefore, the Board finds that the mandates of the 
VCAA have been satisfied.


ORDER

The claim for entitlement to a 20 percent disability rating, 
but no more, is granted, subject to the law and regulations 
governing the payment of monetary benefits. 


REMAND

With respect to the veteran's claim for an earlier effective 
date, the Board notes that the RO increased the veteran's 
rating for a hearing loss disability by rating decision dated 
in December 1998, which was ultimately made effective to 
November 1997.  He asserted that he is entitled to a 
retroactive payment to the time he was separated from 
military service.  As indicated in the INTRODUCTION, the 
veteran filed a timely notice of disagreement to the December 
1998 rating decision as to the effective date assigned.  The 
earlier effective date granted by the RO in July 2001 did not 
grant in full the benefit sought by the veteran.  The RO has 
not yet issued a statement of the case (SOC) on the issue of 
an earlier effective date.  The Veterans Claims Court has 
directed that where a veteran has submitted a timely notice 
of disagreement with an adverse decision and the RO has not 
yet issued a SOC addressing the issue, the Board should 
remand the issue to the RO for issuance of a SOC.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  Moreover, while 
the case is on remand status, the veteran is free to submit 
additional evidence and argument.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).    

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act and the 
implementing regulations are fully 
complied with and satisfied. 

2.  The RO should issue a statement of 
the case on the issue outlined above to 
the veteran and his representative. 

3.  The veteran is informed that the 
issue will be returned to the Board 
following the issuance of the statement 
of the case only if it is perfected by 
the filing of a timely and adequate 
substantive appeal.

Thereafter, and as appropriate, the case should be returned 
to the Board for further appellate consideration.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this claim.  No action is 
required of the veteran until he is notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you

 



